DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-27 are pending in this application. This Restriction Requirement is the same as the Restriction Requirement in the parent case (15/704,419).


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13 and 24, drawn to a method of producing a finished acesulfame potassium composition that comprise acesulfame potassium, non-chlorinated acesulfame potassium and less than 39 wppm 5-chloro-acesulfame potassium from a cyclizing agent composition (see below), classified in C07D 291/06.

    PNG
    media_image1.png
    359
    656
    media_image1.png
    Greyscale


II. Claims 14-23 and 25-27, drawn to a method of producing a finished acesulfame potassium composition that comprise acesulfame potassium, non-chlorinated acesulfame potassium and less than 39 wppm 5-chloro-acesulfame potassium from a cyclic sulfur trioxide (see below), classified in A23L 27/30.

    PNG
    media_image2.png
    95
    627
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    147
    677
    media_image3.png
    Greyscale

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are unrelated because the method of producing the finished acesulfame potassium composition is different one from the other.  The reactants of Group I are different from the reactant in Group II.  Group I and Group II have different reactants (designs), modes of operation and effects. The method of carrying out the reaction in Group I is different from the method of carrying the reaction in Group II. They require different searches to determine whether or not the processes are free from prior art.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made on 08/16/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kahsay Habte/
Primary Examiner, Art Unit 1624



August 16, 2022